DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-10, filed August 5, 2021, with respect to the rejection(s) of claim(s) 23-42 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krishnan et al (US 2006/0064017 A1) and Kang et al (US 7,580,505 B2).  A Final Rejection is made necessitated by amendment.
Response to Amendment
The amendment submitted August 5, 2021 has been accepted and entered.  Claims 23-25, 30-31, 36, 38, 41-42 are amended.  No new claims are added.  No claims are cancelled.  Thus, claims 23-42 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26, 37, 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter The Specification does not describe what the limitation “enhanced recorded energy dispersion” or what the energy dispersions are.  The Specification is unclear as to where the enhanced recorded energy dispersion result from or what they are caused by.  The Specification only describes performing real-time counting of a material in the output data and enhancing the recorded energy dispersion in response to the performed real-time count without providing what the enhanced recorded energy dispersion is or results from.  In re Wands, 858 F.2d 731, 737, 740, 8 USPQ2d 1400, 1404, 1407 (Fed. Cir. 1988). 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 36-28, 30-34, 38, 40-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krishnan et al (US 2006/0064017 A1).  
Regarding claims 23, 36, 41, Krishnan et al discloses an apparatus, machine-readable storage medium, and system to reduce counting times in detection systems, the apparatus comprising: a detector to detect a target material (i.e. part of body targeted by imaging modality) (paragraph [0003]) in real-time (automatically) (See Abstract, paragraph [0058]) and provide output data (paragraph 
Regarding claim 27, Krishnan et al discloses wherein the processor (12) is to generate energy histograms from the quantified available energy readings (paragraphs [0090], [0061]).
Regarding claim 28, Krishnan et al discloses wherein the processor (12) is to classify the target material based on the energy histograms from the quantified available energy readings (paragraphs [0090], [0061]).
Regarding claims 30, 38, Krishnan et al discloses wherein the two or more machine-learning training models includes a Markov model (decision tree) (paragraph [0036]). 
Regarding claims 31-33, Krishnan et al discloses wherein the two or more training models are of the same type, different type but trained on different data and/or of different types but trained on the same data (see paragraphs [0034]-[0036]). 
Regarding claim 34, Krishnan et al discloses wherein the target material is a radiation material (paragraphs [0024]-[0025], [0030]).
Regarding claim 40, Krishnan et al discloses wherein the target body is an organic body, and wherein the target material is a radiation material (paragraph [0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29, 35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al (US 2006/0064017 A1) in view of Kang et al (US 7,580,505 B2).
Regarding claim 29, Krishnan et al discloses all of the limitations of claim 28, as described above, however, Krishnan et al is silent with regards to the processor to identify the target and send instructions to source to control source of the target material.  Kang et al discloses an apparatus for inspecting an object using multi-energy radiations comprising; a set of radiation source generating multi-energy radiation; a processor connected to the detector module array for processing detection values obtained after the interaction between multi-energy radiation with an object under inspection to obtain material attributes; and a control system connected to the radiation source for changing operating parameters of the radiation source (col.. 4, lines 14-25).  Thus, it would have been obvious to modify Krishnan et al to control the source, as taught supra by Kang et al, so as to enable identification for different targets materials in a wide range and non-destructive inspection of items.
Regarding claims 35, 39, Kang et al discloses wherein to control the source of the target material comprises to reduce the radiation from the source (col. 4, lines 57-60).  Thus, it would have been .
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, the prior art fails to disclose or reasonably suggest wherein the processor is to analyze the output data by collecting time-stamped counting data off a multi-channel analyzer of a counting system, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (US 7,024,033 B2) discloses a procedure that iteratively refines results obtained by a statistically based boosting algorithm to make a strong classifier which is better than can be obtained by the original boosting algorithm in the sense that fewer features are needed and higher accuracy is achieved for many different types of classification problems. The system and method, selects an optimum feature set to train weak classifiers based on the selected optimal features, and to construct a classifier by linearly combining the learned set of weak classifiers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/